 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 MILAGROS MARTINEZ-PARIS and L.R., a                Case No.: 2:19-cv-403-APG-VCF
   minor by and through his Guardian Ad Litem,
 4 MILAGROS MARTINEZ-PARIS,                           ORDER TRANSFERRING CASE
                       Plaintiffs,
 5          v.                                        [ECF No. 13]

 6 CLARK COUNTY SCHOOL DISTRICT,
   KASEY GLASS, MARK CONNORS,
 7 ALLISON POKORNIK, and DOES 1-50,

 8                     Defendants.

 9         The plaintiffs have filed a Notice of Related Cases. ECF No. 13. Local Rule 42-1(a)

10 allows for the assignment of related cases to a single district judge and magistrate judge. This

11 action appears related to Tims, et al. v. Clark County School District, et al., Case Number 2:18-

12 cv-00021-JAD-VCF, which is assigned to Judge Dorsey. Good cause exists to assign this action

13 to Judge Dorsey.

14         IT IS THEREFORE ORDERED that this case is transferred to Judge Dorsey for all

15 further proceedings. The case number shall be changed to: Case No.: 2:19-cv-403-JAD-VCF.

16         Dated: March 13, 2019.

17                                                      __________________________________
                                                        Andrew P. Gordon
18                                                      UNITED STATES DISTRICT JUDGE

19
                                                        __________________________________
20                                                      Jennifer A. Dorsey
                                                        UNITED STATES DISTRICT JUDGE
21

22

23
